831 F.2d 298
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Arthur M. WALLAGER, Plaintiff-Appellant,v.Harvey SILVERS, Richard I. Cooper, and Robert Anderson,Defendants-Appellees.
No. 86-1944
United States Court of Appeals, Sixth Circuit.
October 6, 1987.

ORDER
Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges.


1
This pro se Michigan citizen appeals from the district court's dismissal of his 42 U.S.C. Secs. 1983, 1985 and 1986 civil rights action.  Upon consideration of the record and briefs submitted by the parties, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff brought this action in response to a state court decision in favor of the local zoning board, which enjoined the plaintiff from raising pigs and storing junk on his property.  Plaintiff alleged an unconstitutional taking without just compensation by a conspiracy on the part of the defendants.  The district court dismissed the suit with prejudice when plaintiff failed to amend his complaint.


3
Upon consideration, we affirm the judgment of the district court.  Plaintiff has failed to state factual allegations upon which to base a claim.  While pro se complaints are to be liberally construed, Haines v. Kerner, 404 U.S. 519, 520-21 (1972), mere conclusory allegations are insufficient to support a civil rights claim.  The factual basis for such claims must be set forth in the pleadings.  Chapman v. City of Detroit, 808 F.2d 459, 465 (6th Cir. 1986).  See also Smith v. Rose, 760 F.2d 102, 106 (6th Cir. 1985); Place v. Shepherd, 446 F.2d 1239, 1244 (6th Cir. 1971).


4
In addition, plaintiff's failure to pursue his state court remedies defeats his fifth amendment claim of taking without just compensation, see Williamson County Regional Planning Commission v. Hamilton Bank of Johnson City, 473 U.S. 172 (1985), as well as his fourteenth amendment procedural due process claim.  Parratt v. Taylor, 451 U.S. 527 (1981); Hudson v. Palmer, 468 U.S. 517 (1984).


5
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.